DETAILED ACTION
This final Office action is in response to the claims filed on June 12, 2019.
The replacement figures filed April 22, 2021 have been approved.
Status of claims: claims 6-16 and 22-28 are withdrawn; claims 1-5, 17-21 and 29 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 4920698 to Friese et al. (hererinafter “Friese”) in further view of US 8938914 to Hulst et al. (hereinafter “Hulst”).
Friese discloses a vehicular slider window assembly, said vehicular slider window assembly comprising:
a frame portion having an upper rail 35 and a lower rail 31; 

a movable window panel 34 that is movable along said upper rail and said lower rail, wherein said movable window panel is movable between a closed position, where said movable window panel is disposed at said opening, and an opened position, where said movable window panel is disposed at least partially along said fixed window panel; 
a drive system operable to move said movable window panel between the opened position and the closed position, wherein said drive system comprises a drive motor 40 and a single flexible drive element 104 that, when said drive system is actuated to move said movable window panel in one direction, said flexible drive element pulls said movable window panel along said lower rail, and when said drive system is actuated to move said movable window panel in the opposite direction, said flexible drive element pushes said movable window panel along said lower rail; 
a rigid guide tube 102 that connects between and engages said drive motor and an end of said lower rail, wherein said flexible drive element is routed through the rigid guide tube and along a passageway 29a along at least a portion of said lower rail, and 
wherein said rigid guide tube and said passageway of said lower rail each comprise guide structure that receives said flexible drive element and that limits flexing or bending of said flexible drive element when said flexible drive element pushes and pulls said movable window panel along said lower rail. 
Friese fails to disclose an end cap attachment, wherein the flexible drive element is routed through a receiving portion of the end cap attachment and wherein said end cap attachment guides said flexible drive element from said rigid guide tube into said passageway of said lower rail.
Hulst teaches of an end cap attachment 28, wherein a flexible drive element is routed through a receiving portion of the end cap attachment and wherein said end cap attachment 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add an end cap attachment to Friese, as taught by Hulst, in order to assist with assembly of the vehicular slide window assembly, to provide enhanced strength and durability to the lower rail, and to enhance the connection between the rigid guide tube with the lower rail. (see column 5 of Hulst) (claim 1)
Friese further discloses wherein said flexible drive element, when said drive system is actuated to move said movable window panel toward the opened position, pulls said movable window panel along said lower rail, and wherein said flexible drive element, when said drive system is actuated to move said movable window panel toward the closed position, pushes said movable window panel along said lower rail, (claim 2) wherein said flexible drive element comprises a flexible cable and wherein said guide structure limits flexing or bending of said flexible cable as said flexible cable is moved along said passageway, (claim 5) and wherein said drive system comprises a drive motor 110 that rotates a drive element to move said single flexible drive element, (claim 17) and wherein said drive motor is disposed at an end region of said lower rail. (claim 18)
Friese discloses a vehicular slider window assembly, said vehicular slider window assembly comprising: 
a frame portion having an upper rail and a lower rail; 
a fixed window panel that is fixed relative to said frame portion, said fixed window panel at least in part defining an opening; 

a drive system operable to move said movable window panel between the opened position and the closed position, wherein said drive system comprises a drive motor and a single flexible drive element; 
wherein said drive motor is disposed at an end region of said lower rail and is operable to move said flexible drive element to move said movable window panel between the opened position and the closed position; wherein, when said drive system is actuated to move said movable window panel in one direction, said flexible drive element pulls said movable window panel along said lower rail toward said drive motor, and when said drive system is actuated to move said movable window panel in the opposite direction, said flexible drive element pushes said movable window panel along said lower rail away from said drive motor; 
a rigid guide tube that connects between and engages said drive motor and an end of said lower rail, wherein said flexible drive element is routed through the rigid guide tube and along a passageway 29a along at least a portion of said lower rail, and 
wherein said rigid guide tube and said passageway of lower rail each comprise guide structure that receives said flexible drive element and that limits flexing or bending of said flexible drive element when said flexible drive element pushes and pulls said movable window panel along said lower rail. 
Hulst teaches of an end cap attachment 28, wherein a flexible drive element is routed through a receiving portion of the end cap attachment and wherein said end cap attachment guides said flexible drive element from a guide tube (cable sheath) into a passageway of said lower rail 27, and wherein said end cap attachment comprise guide structure that receives said 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add an end cap attachment to Friese, as taught by Hulst, in order to assist with assembly of the vehicular slide window assembly, to provide enhanced strength and durability to the lower rail, and to enhance the connection between the rigid guide tube with the lower rail. (see column 5 of Hulst) (claim 20)
Friese further discloses wherein said flexible drive element, when said drive system is actuated to move said movable window panel toward the opened position, pulls said movable window panel along said lower rail, and wherein said flexible drive element, when said drive system is actuated to move said movable window panel toward the closed position, pushes said movable window panel along said lower rail. (claim 21)


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Friese in view of Hulst, as applied above, in further view of Snider.
Friese fails to disclose wherein said flexible drive element comprises a helical cable. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the cable of Friese with a helical cable, as taught by Snider, in order to further assist engagement of the drive motor with the cable as well as because such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. (claim 3)
Friese, as applied above, further discloses wherein said drive system comprises a guide element 160a disposed along said lower rail to guide said helical cable along said lower rail. (claim 4)

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Friese in view of Hulst, as applied above, in further view of Lesle.
Friese fails to disclose wherein said fixed window panel comprises a single fixed window panel having an opening therethrough. 
Lesle teaches of a vehicular slider window assembly with a fixed window panel 14 that comprises of a single fixed window panel having an opening therethrough.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Friese such that the fixed window panel was a single fixed window panel, as taught by Lesle, in order facilitate manufacture of the vehicular slider window assembly as well as for aesthetic reasons. (claims 19,29)


Response to Arguments
Applicant's arguments filed April 22, 2021 have been fully considered and are persuasive with regard to US 2017/0356231.
Applicant’s arguments filed April 22, 2021 regarding US 4920698 have been considered and are moot due to new grounds of rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcus Menezes/
Primary Examiner, Art Unit 3634